Appeal from a judgment of the Genesee County Court (Robert C. Noonan, J.), rendered May 9, 2012. The judgment convicted defendant, upon his plea of guilty, of burglary in the second degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him upon his plea of guilty of burglary in the second degree (Penal Law § 140.25 [2]), defendant contends that his plea was not *1359knowing, intelligent and voluntary because the People’s offer required defendant to stipulate to an unspecified restitution amount, was coupled with the threat of additional charges, and required him to respond immediately to it during the plea proceeding. Although that contention survives defendant’s valid waiver of the right to appeal, defendant failed to preserve it for our review by failing to move to withdraw the plea or to vacate the judgment of conviction (see People v Davis, 99 AD3d 1228, 1229 [2012], lv denied 20 NY3d 1010 [2013]; People v Small, 82 AD3d 1451, 1452 [2011], lv denied 17 NY3d 801 [2011]; People v Swart, 20 AD3d 691, 692 [2005]). In any event, defendant’s contention is without merit inasmuch as the record establishes that the plea was knowingly, intelligently and voluntarily entered (see People v Wolf, 88 AD3d 1266, 1267 [2011], lv denied 18 NY3d 863 [2011]; People v Sartori, 8 AD3d 748, 749 [2004]; see also People v Mullen, 77 AD3d 686, 686 [2010]). The valid waiver by defendant of the right to appeal encompasses his challenge to the severity of the sentence (see People v Lopez, 6 NY3d 248, 255-256 [2006]; see generally People v Hidalgo, 91 NY2d 733, 737 [1998]).
Present — Centra, J.P, Fahey, Lindley, Sconiers and Whalen, JJ.